 Case 18-01297        Doc 511     Filed 05/03/19 Entered 05/03/19 12:33:34        Desc Main
                                   Document     Page 1 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                                       Chapter 11 Bankruptcy
                                                               Case No. 18-01297
 VEROBLUE FARMS USA, INC., et al
                                                    AMENDED AND RESTATED MINOR
                  Debtors.                             MODIFICATIONS TO PLAN


           COMES NOW VeroBlue Farms USA, Inc. (it and other Debtors in this case are, for

ease of reference, referred to as the “Debtor”), by and through counsel, pursuant to

Bankruptcy Code section 1127(b):

           1.    Sections 5.01, 5.02, 5.03(a), 5.03(b), and 5.03(c) of the Plan are amended to

provide that the holder of the applicable Holder of the Allowed Claim will be paid in full in

Cash on the Effective Date of the Plan or as soon thereafter as practicable.

           2.    The following sentence shall be added to the end of Section 9.15: “For the

avoidance of doubt, Section 9.15 does not apply to any party to the litigation pending as 19-

CV-764 in the United States District Court for the Northern District of Texas, provided that

such party does not receive payment or distribution under the Plan.

           3.    Section 9.14 of the Plan is amended by deletion of the following phrase: “OR

ON BEHALF OF THE HOLDER OF ANY CLAIM OR EQUITY INTEREST OR

OTHER ENTITY.”

           4.    In addition, the following sentence shall be added to the end of Section 9.14:

“Notwithstanding any provision in the Plan, upon entry of the Confirmation Order, parties

in the litigation pending as 19-CV-764 in the United States District Court for the Northern

District of Texas may, to the full extent the Bankruptcy Code permits, plead any and all




                                                1
19117706
 Case 18-01297         Doc 511    Filed 05/03/19 Entered 05/03/19 12:33:34          Desc Main
                                   Document     Page 2 of 2


defenses for an amount up to but not exceeding any recovery that may be obtained by the

Debtors, without prejudice to each parties’ rights to dispute such claims.”

           5.    All references to “Debtor Releasees” in the Plan shall refer to “Debtor Released

Parties,” and vice versa.     The definition of Debtor Releasees shall be amended with the

addition of “Rick Sheriff” to the final sentence immediate after “Robert Goodman” and

before “or any affiliate of the foregoing.”

           Dated: May 3, 2019 (reflecting changes announced in Court on April 18, 2019).

                             AG & BUSINESS LEGAL STRATEGIES

                             Joseph A. Peiffer
                             P.O. Box 11425
                             Cedar Rapids, IA 52410-1425
                             1350 Boyson Road, Suite A-1
                             Hiawatha, IA 52233-2211
                             Telephone: (319) 363-1641
                             Facsimile: (319) 200-2059
                             Email: joe@ablsonline.com

                               - and -

                             ELDERKIN & PIRNIE

                             /s/ Dan Childers_
                             Dan Childers
                             316 Second Street SE, Suite 124
                             P.O. Box 1968
                             Cedar Rapids, IA 52401
                             Telephone: (319) 362-2137
                             Facsimile: (319) 362-1640
                             Email: dchilders@elderkinpirnie

                             Counsel for the Debtors




                                                 2
19117706
